Case: 19-14134     Date Filed: 09/11/2020   Page: 1 of 21



                                                           [DO NOT PUBLISH]



               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                          ________________________

                                No. 19-14134
                            Non-Argument Calendar
                          ________________________

                    D.C. Docket No. 4:16-cv-00214-MW-CAS



THOMAS A. FURMAN,

                                                                Plaintiff-Appellant,
                                                                   Cross Appellee,

                                       versus

WARDEN, et al.,

                                                                          Defendants,

DANIEL CHERRY,
Dr. Regional Medical Director,

                                                               Defendant-Appellee,
                                                                  Cross Appellant,

THOMAS REIMERS,
Dr. Assistant Secretary of Health Services,

                                                               Defendant-Appellee.
                Case: 19-14134        Date Filed: 09/11/2020        Page: 2 of 21



                                ________________________

                       Appeal from the United States District Court
                           for the Northern District of Florida
                             ________________________

                                    (September 11, 2020)



Before MARTIN, ROSENBAUM, and EDMONDSON, Circuit Judges.



PER CURIAM:



       In this civil action under 42 U.S.C. § 1983, the district court concluded that

defendant prison officials 1 violated the Eighth Amendment by delaying medical

treatment for Thomas Furman’s hepatitis C viral infection (“HCV”). Furman, a

state prisoner proceeding pro se, 2 appeals the district court’s denial of Furman’s




1
  In the operative complaint, Furman named as Defendants (1) Dr. Daniel Cherry, the Regional
Medical Director for the Florida Department of Corrections (“FDOC”), in his official and
individual capacities; (2) the Assistant Secretary for FDOC’s Department of Health Services (Dr.
Ogunsanwo), in his official capacity; (3) the prison’s Medical Director (Dr. Matos); and (4) an
employee in the FDOC’s Central Office (Ebony Harvey). Dr. Ogunsanwo was later substituted
as a defendant by the FDOC’s current Director of Health Services (Thomas Reimers), in his
official capacity.

On appeal, Furman raises no challenge to the district court’s dismissal of Dr. Matos for
insufficient service of process or to the district court’s grant of Defendant Harvey’s motion to
dismiss. Only Defendants Dr. Cherry and Mr. Reimers are parties to this appeal.

2
  We construe liberally pro se pleadings. Tannenbaum v. United States, 148 F.3d 1262, 1263
(11th Cir. 1998).
                                                 2
               Case: 19-14134     Date Filed: 09/11/2020     Page: 3 of 21



claims for compensatory and for punitive damages. Defendant Dr. Cherry cross-

appeals the district court’s award of nominal damages in favor of Furman.

Reversible error has been shown; we affirm in part and vacate in part the final

judgment, and remand for further proceedings.

      Furman filed his initial pro se complaint in 2016, while Furman was in the

custody of the Florida Department of Corrections (“FDOC”). 3 Furman alleged that

defendants’ refusal to provide a liver biopsy and needed medical treatment for his

HCV -- as recommended by prison doctors -- constituted deliberate indifference to

Furman’s serious medical needs.

      The district court ordered Furman to file an amended complaint on a court-

approved form. In his second amended pro se complaint, Furman reasserted his

claim for deliberate indifference in violation of the Eighth Amendment. Furman

alleged he was diagnosed with HCV upon his incarceration in 2004. Over the

years, Furman got some medical attention. Furman’s HCV remained untreated,

however, despite the medical recommendations of seven FDOC doctors and

Furman’s formal grievances. Because treatment is expensive, Furman said the

FDOC had a policy of providing HCV treatment only after a prisoner’s liver began

showing “signs of deterioration due to the virus.” Furman alleged that Dr. Cherry



3
 In May 2019, Furman was released from the FDOC’s custody and was transferred by
extradition to Illinois.
                                            3
              Case: 19-14134     Date Filed: 09/11/2020    Page: 4 of 21



was responsible for making final decisions on treatment recommendations and that

Dr. Cherry had denied Furman’s formal grievances that requested needed medical

treatment for his HCV. As relief, Furman sought injunctive relief and

compensatory and punitive damages.

      The district court later stayed the proceedings in Furman’s suit pending the

resolution of a related, class-action lawsuit in Hoffer, et al. v. Jones, N.D. Fla. Case

No. 4:17-cv-00214-MW-CAS, in which Furman was a named class member. The

district court ordered Defendants in this civil action to provide regular status

reports updating the court on the proceedings in Hoffer.

      In an April 2018 status report, Defendants reported that -- pursuant to the

district court’s mandates in Hoffer -- over 21,000 Florida inmates had been

screened for HCV. Through this process, Furman was identified as having chronic

HCV. The status report provided, however, that Furman’s January 2018 lab results

were “normal.”

      Furman objected to the April 2018 status report as presenting false

information about his lab results. Furman attached a copy of his January 2018 lab

results, which showed that Furman’s “fibrosis score” was 0.67: a score that




                                           4
                Case: 19-14134       Date Filed: 09/11/2020      Page: 5 of 21



indicated “advanced fibrosis” and put Furman in the F3 category on the

METAVIR scale.4

       Defendants’ July 2018 status report indicated that Furman was only at the F2

stage. Furman again objected that his test results showed he was “at the Fibrosis-

F3 advanced stage” and remained untreated.

       Defendants’ September 2018 status report provided that the district court in

Hoffer had entered a preliminary injunction requiring that inmates at the F3 stage

receive HCV treatment before December 2018.5 Defendants reported that Furman

had “progressed from the F2 stage to the F3 stage” and, thus, began HCV

treatment in August 2018.

       In October 2018, the district court lifted the stay in this case. The district

court explained that -- although Hoffer rendered moot Furman’s request for

injunctive relief -- Furman’s request for damages remained unresolved.

       The parties filed cross-motions for summary judgment. In support of their

motions for summary judgment, Defendants attached declarations from two


4
  Under the METAVIR scale -- which is used to measure the severity of liver scarring in patients
with HCV -- a person can be classified as F0 (no fibrosis), F1 (mild fibrosis), F2 (moderate
fibrosis), F3 (severe fibrosis), or F4 (cirrhosis).
5
  See Hoffer v. Jones, 290 F. Supp. 3d 1292 (N.D. Fla. 2017) (concluding that the FDOC had
“not treated HCV-infected inmates as required by the Constitution” and entering a preliminary
injunction to “ensure that inmates with HCV receive[d] medical care in a timely manner.”). The
district court in Hoffer later entered a permanent injunction against the FDOC. See Hoffer v.
Inch, 382 F. Supp. 3d 1288 (N.D. Fla. 2019), rev’d in part, vacated in part sub nom. Hoffer v.
Fla. Dep’t of Corr., No. 19-11921, 2020 U.S. App. LEXIS 27654 (11th Cir. Aug. 31, 2020).
                                               5
              Case: 19-14134    Date Filed: 09/11/2020   Page: 6 of 21



medical doctors: an FDOC doctor (Dr. W) and a third-party contractor who worked

as the Statewide Medical Director for the FDOC (Dr. L).

      According to Dr. W, Furman’s medical records showed that Furman

completed his 12-week HCV treatment regimen in November 2018. Furman was

scheduled for a six-month follow-up in May 2019 “to confirm that his viral load

was undetectable.” Dr. W opined that “[s]o long as [Furman] does not consume

drugs or alcohol and takes proper care of himself going forward, his long-term

prognosis is very good.” In addition, Dr. W said that Furman “should not

experience any future liver problems or any ill effects related to Hep-C following

the completion of successful treatment with Zepatier.”

      Dr. L reported that Furman’s February 2019 lab results indicated that

Furman’s HCV viral load was “not detected.” Furman was thus deemed “cured”

of HCV. Dr. L opined that -- based on Furman’s lab results and imaging studies --

Furman suffered no physical injuries resulting from his HCV infection. Dr. L said

that Furman’s “long-term prognosis is very good and he should not experience any

liver damage related to Hepatitis-C” as long as Furman avoids drugs and alcohol

and “otherwise maintains a healthy lifestyle.”

      The magistrate judge issued a report and recommendation (“R&R”). The

magistrate judge concluded that Defendants had violated Furman’s Eighth

Amendment rights. The magistrate judge found that Furman’s HCV condition


                                         6
              Case: 19-14134     Date Filed: 09/11/2020   Page: 7 of 21



constituted a serious medical need, that Furman’s attending medical doctors had

recommended treatment, and that those medical recommendations and needed

treatment were denied. The magistrate judge took judicial notice of the testimony

in Hoffer that “the reason why inmates weren’t being treated was because of a lack

of funding.” The magistrate judge then said that “[t]he lack of funding to provide

necessary and life saving treatment” was no excuse for Defendants’ failure “to

comply with the requirements of the Eighth Amendment.”

      The magistrate judge also noted that -- although Furman’s January 2018 lab

results demonstrated that Furman was already at the F3 stage -- Defendants’ April

and July 2018 status reports conveyed incorrectly that Furman’s lab work was

“normal” or that Furman was only at the F2 stage. The magistrate judge said that

“[t]o make such an incorrect assertion more than once . . . [was] not taken lightly,”

that Defendants’ mischaracterization of the evidence was “troubling,” and that the

erroneous statements were “demonstrative of the indifference shown to [Furman]

over the years by the [FDOC].”

      Despite concluding that Furman had demonstrated a constitutional violation,

the magistrate judge recommended that the district court deny Furman’s requests

for compensatory and punitive damages. The magistrate judge recognized that

“[t]here is no question that one diagnosed with HCV who is unable to receive




                                          7
                 Case: 19-14134         Date Filed: 09/11/2020        Page: 8 of 21



doctor-recommended treatment would suffer mentally and emotionally.”6

Nevertheless, the magistrate judge found that Furman had received a full course of

treatment for HCV and that the only evidence about Furman’s post-treatment

condition indicated that Furman’s fibrosis score had decreased, that the virus was

undetectable, and that Furman was then cured. According to the magistrate judge,

Furman produced no evidence that he suffered more than a de minimis physical

injury as a result of the delay in treatment. So, the magistrate judge concluded that

Furman was unable to recover compensatory and punitive damages under the

Prisoner Litigation Reform Act (“PLRA”), 42 U.S.C. § 1997e(e).

        No defendant objected to the magistrate judge’s R&R. Furman did object.

        Then, the district court adopted in part the magistrate judge’s R&R, granted

in part Furman’s motion for summary judgment and granted in part Defendants’

motions for summary judgment. The district court determined that Furman had

demonstrated that Defendants violated his Eighth Amendment rights. The district

court, however, agreed that Furman was unentitled to compensatory and punitive

damages for the improper delay in treatment: Furman, the judge thought, had

produced insufficient evidence of a physical injury. The district court noted that --

while there may now be some residual damage to Furman’s liver -- nothing in the



6
  The later district court opinion is silent on this exact point; but nothing to the contrary is said or
hinted at by the district judge.
                                                   8
              Case: 19-14134     Date Filed: 09/11/2020   Page: 9 of 21



record evidenced the extent to which such damage was caused by Furman’s HCV

infection.

      The district court determined, however, that Furman was entitled to nominal

damages. The district court thus awarded Furman $100 in nominal damages

against Dr. Cherry. This appeal followed.



                                          I.



      We first address Dr. Cherry’s challenge to the district court’s conclusion that

Dr. Cherry was deliberately indifferent to Furman’s serious medical needs, in

violation of the Eighth Amendment. Dr. Cherry acknowledges that -- by failing to

object to the magistrate judge’s R&R -- he has waived his right to challenge that

conclusion on appeal. See 11th Cir. R. 3-1 (“A party failing to object to a

magistrate judge’s findings or recommendations contained in a report and

recommendation . . . waives the right to challenge on appeal the district court’s

order based on unobjected-to factual and legal conclusions . . ..”).

      Notwithstanding his waiver, Dr. Cherry urges us to consider his deliberate-

indifference argument on appeal. Dr. Cherry first contends that 11th Cir. R. 3-1

should not apply “when a district judge sua sponte alters a recommendation in a

way that materially impacts the non-objecting party.” In the alternative, Dr.


                                          9
              Case: 19-14134     Date Filed: 09/11/2020    Page: 10 of 21



Cherry says he qualifies for an exception to Rule 3-1, which permits “review on

appeal for plain error if necessary in the interests of justice.” We are unpersuaded.

       The R&R focused chiefly on whether Defendants were deliberately

indifferent to Furman’s serious medical needs and concluded that the answer to

that question was “yes.” The magistrate judge -- citing to Rule 3-1 and 28 U.S.C.

§ 636 -- notified the parties that they could file written objections to the R&R and

advised the parties that failing to object would result in a waiver.

       On appeal, Dr. Cherry says he “elected not to object” to the R&R because --

without an award of damages -- the magistrate judge’s conclusion that Dr. Cherry

was deliberately indifferent to Furman’s serious medical needs “had no adverse

effect.” Dr. Cherry says the deliberate-indifference determination became

objectionable only when the district court sua sponte awarded Furman nominal

damages.

       That Dr. Cherry (who was represented by counsel) made a conscious

decision to forgo his appellate argument on deliberate indifference -- despite

express warnings about waiver and even though no final judgment yet had been

entered about Furman’s entitlement to damages -- does not make it necessary for

us to set aside our rules or to find that appellate review is “necessary in the

interests of justice.”




                                           10
                  Case: 19-14134         Date Filed: 09/11/2020        Page: 11 of 21



          Dr. Cherry is precluded from challenging on appeal the district court’s

conclusion that Defendants acted with deliberate indifference in delaying treatment

of Furman’s HCV. We affirm the district court’s grant of summary judgment in

favor of Furman on that issue. 7



                                                    II.



          On appeal, Furman argues that the district court erred in granting summary

judgment in favor of Defendants on Furman’s claims for compensatory and

punitive damages.8 Furman says that he suffered permanent liver damage as a

result of the delay in his HCV treatment and that he suffered a greater-than-de-

minimis physical injury for purposes of the PLRA.

          We review de novo a district court’s grant of summary judgment, viewing

the evidence and all reasonable inferences in the light most favorable to the non-

moving party. Mann v. Taser Int’l, Inc., 588 F.3d 1291, 1303 (11th Cir. 2009).

Summary judgment is appropriate “if the movant shows that there is no genuine




7 Judge Rosenbaum, after applying the plain error standard of review, would affirm on the merits
the district court’s decision about the Eighth Amendment violation.

8
    Furman raises no challenge to the district court’s denial of his request for injunctive relief.
                                                    11
             Case: 19-14134     Date Filed: 09/11/2020    Page: 12 of 21



dispute as to any material fact and the movant is entitled to judgment as a matter of

law.” Fed. R. Civ. P. 56(a).

      Under the PLRA, a prisoner may not recover monetary damages

(compensatory or punitive) “for mental or emotional injury suffered while in

custody without a prior showing of physical injury.” See 42 U.S.C. § 1997e(e);

Al-Amin v. Smith, 637 F.3d 1192, 1199 (11th Cir. 2011); Smith v. Allen, 502 F.3d

1255, 1271 (11th Cir. 2007), abrogated on other grounds by Sossamon v. Texas,

563 U.S. 277, 283 n.3 (2011). We have said that to avoid section 1997e(e)’s bar

on the recovery of monetary damages, a prisoner’s alleged “physical injury must

be more than de minimis, but need not be significant.” Harris v. Garner, 190 F.3d

1279, 1286 (11th Cir. 1999), op. reinstated in part on reh’g, 216 F.3d 970 (11th

Cir. 2000) (en banc).

      In adopting the de minimis standard, we combined the “physical injury

analysis under section 1997e(e) with the framework set out by the Supreme Court

in Hudson [v. McMillian, 503 U.S. 1 (1992)] for analyzing claims brought under

the Eighth Amendment for cruel and unusual punishment.” See Harris, 190 F.3d at

1286-87. We explained that a de minimis standard was appropriate in the light of

the PLRA’s “essential purpose” -- “to curtail frivolous and abusive prisoner

litigation” -- and of “our basic understanding that ‘routine discomfort is part of the

penalty that criminal offenders pay for their offenses against society.’” Id. at 1286.


                                          12
             Case: 19-14134      Date Filed: 09/11/2020   Page: 13 of 21



      We have had little occasion to apply the de minimis standard announced in

Harris; so we consider as persuasive authority decisions from other circuit courts

on the kinds of injuries that might meet this standard. Generally speaking, circuit

courts have concluded that harms reflecting no more than the kind of “routine

discomfort” associated with incarceration fail to satisfy the de minimis threshold.

See, e.g., Harris, 190 F.3d at 1287 (concluding that a prisoner’s being forced to

“dry shave” constituted a de minimis injury not cognizable under section

1997e(e)); Alexander v. Tippah Cty., 351 F.3d 626, 631 (5th Cir. 2003) (nausea

and vomiting caused by the smell of raw sewage constituted no more than a de

minimis injury under section 1997e(e)); Oliver v. Keller, 289 F.3d 623, 629 (9th

Cir. 2002) (allegations about “back and leg pain from sitting and sleeping on the

benches and floor of the temporary cell” were only de minimis injuries for

purposes of section 1997e(e)).

      At the other end of the spectrum, injuries that have been found to exceed the

de minimis threshold go beyond “routine discomfort” and often include injuries

requiring medical attention or resulting in permanent injury. See, e.g., Hudson,

503 U.S. at 10 (concluding that “bruises, swelling, loosened teeth, and a cracked

dental plate” were not de minimis injuries for purposes of the Eighth Amendment);

Taylor v. Stevens, 946 F.3d 211, 225 (5th Cir. 2019) (a prisoner showed a more-

than-de-minimis physical injury under section 1997e(e) when -- as a result of


                                          13
              Case: 19-14134     Date Filed: 09/11/2020   Page: 14 of 21



having to hold his urine for an extended period -- “his bladder became distended

and he had to be catheterized”); Flanory v. Bonn, 604 F.3d 249, 254, 256 (6th Cir.

2010) (periodontal disease and a tooth extraction following a complete deprivation

of toothpaste for 337 days satisfied section 1997e(e)’s physical injury

requirement); McAdoo v. Martin, 899 F.3d 521, 525-56 (8th Cir. 2018) (a shoulder

fracture requiring surgery and physical therapy and resulting in “some amount of

permanent disability” was beyond de minimis); Pierce v. Cty. of Orange, 526 F.3d

1190, 1224 (9th Cir. 2008) (a paraplegic prisoner who suffered recurrent bladder

infections and bed sores -- injuries that “pose significant pain and health risks to

paraplegics” -- showed more than de minimis injuries under section 1997e(e)).

      In the light of the statutory language and purpose, our precedent, and this

persuasive authority, we conclude that Furman has shown a physical injury --

during the period of wrongful delay in needed treatment -- that went beyond the de

minimis standard under section 1997e(e). Furman was diagnosed with HCV in

2004: a serious medical condition that remained untreated when Furman filed this

civil action in 2016. Furman says that -- as a result of Defendant’s refusal to treat

his HCV -- he experienced a permanent and life-threatening deterioration of his

liver. Furman’s allegations are supported by evidence showing a steady increase in

Furman’s alanine aminotransferase (“ALT”) levels (a measure of liver enzymes in




                                          14
              Case: 19-14134       Date Filed: 09/11/2020     Page: 15 of 21



the blood indicative of liver damage) and HCV viral load over time and by

evidence that Furman had “advanced fibrosis” by early 2018. 9

       Living with known-but-untreated hepatitis C is no “routine discomfort” of

confinement. Instead, this too-long untreated hepatitis C -- which Furman’s prison

doctors determined necessitated earlier medical treatment and with evidence of

permanent liver damage -- is more comparable to the severity of physical injuries

involved in Hudson, Taylor, Flanory, McAdoo, and Pierce, that were found to

satisfy the de minimis standard. Our determination that Furman’s long-untreated

hepatitis C is more than de minimis harm is further supported by our conclusion --

in the context of the PLRA’s three-strikes provision -- that a prisoner’s allegation

of “a complete lack of treatment for his hepatitis C” is sufficient to show that he is

in “imminent danger of serious physical injury” under 28 U.S.C. § 1915(g). See

Mitchell v. Nobles, 873 F.3d 869, 874 (11th Cir. 2017) (quotations omitted) (citing

Brown v. Johnson, 387 F.3d 1344 (11th Cir. 2004)).

       Defendants do not dispute -- and have produced no evidence rebutting -- that

Furman sustained physical damage to his liver and experienced declining liver

function during a time when evidence supports he was entitled to more care.



9
 According to Furman’s medical records, Furman’s ALT was measured as 79 IU/ml in January
2007, 84 IU/ml in June 2007, and 105 IU/ml in September 2007 (with a normal limit between 0 -
55 IU/ml). Furman also alleges that his ALT had reached 279 IU/ml by January 2016. Furman’s
HCV viral load increased from 4,040,000 IU/L in January 2007 to 25,000,000 IU/L in May
2014.
                                             15
               Case: 19-14134      Date Filed: 09/11/2020       Page: 16 of 21



Defendants, instead, point to evidence that Furman is now cured of HCV: all’s well

that ends well. That Furman’s HCV (the virus) was ultimately treated

successfully, however, does not make trivial Furman’s physical injury during the

time before the virus was cured and when needed treatment was wrongfully

delayed to him.

       Because Furman has satisfied the more than de minimis standard for

purposes of section 1997e(e), the district court erred in concluding that Furman, as

a matter of law, was barred from recovering compensatory and punitive damages --

including damages for mental or emotional injury during the time of delay that was

wrongful per the Constitution. If Furman’s liver is less good after the virus was

cured than it would have been with constitutionally timely treatment, he is entitled

to compensation for that harm too. Accordingly, we vacate the district court’s

grant of summary judgment in favor of Defendants on the issue of compensatory

and punitive damages and remand for further proceedings.10




10
   For damages, we stress that we are not granting summary judgment to Furman. Among other
things, on this record, we cannot say no room exists to dispute about the point when the delay
became an unconstitutional delay.


                                              16
               Case: 19-14134        Date Filed: 09/11/2020       Page: 17 of 21



                                               III.



       In his cross-appeal, Dr. Cherry challenges the district court’s award of

nominal damages in favor of Furman.11 Dr. Cherry argues that -- because

Furman’s amended complaint never requested nominal damages -- the district

court erred in awarding sua sponte such damages.12 We do not agree that the

award was unrequested by Furman.

       Under the PLRA, “[n]ominal damages are appropriate if a plaintiff

establishes a violation of a fundamental constitutional right, even if he cannot

prove actual injury sufficient to entitle him to compensatory damages.” Hughes v.

Lott, 350 F.3d 1157, 1162 (11th Cir. 2003). “[T]he availability of nominal

damages serves a symbolic function: it ‘recognizes the importance to organized

society that those rights be scrupulously observed,’ even if no injury occurs that

would justify compensatory damages.” Brooks v. Powell, 800 F.3d 1295, 1308

(11th Cir. 2015) (citing Carey v. Piphus, 435 U.S. 247, 266 (1978)).




11
  Dr. Cherry raises no challenge to the district court’s determination that $100 was an
appropriate award amount.

12
  Dr. Cherry also contends that the district court erred in awarding nominal damages because
nothing evidences that he caused the violation of Furman’s Eighth Amendment rights. Dr.
Cherry, however, has waived his right to challenge on appeal the district court’s conclusion that
Dr. Cherry was deliberately indifferent to Furman’s serious medical needs.
                                                17
              Case: 19-14134     Date Filed: 09/11/2020     Page: 18 of 21



      We see no error in the district court’s award of nominal damages in this

case. Because Furman proved that Defendants violated his Eighth Amendment

rights, Furman was eligible for an award of nominal damages despite the district

court’s determination that Furman was unable to recover compensatory or punitive

damages. Moreover, that the operative complaint in this case included no specific

request for nominal damages does not foreclose their availability.

      For a non-lawyer, pro se litigant (at least), a plea for compensatory damages

or for general damages, includes nominal damages: the greater includes the lesser.

Cf. Carey, 435 U.S. at 250-51, 267 (concluding plaintiffs were entitled to nominal

damages for the violation of their constitutional rights where plaintiffs’ complaints

sought only declaratory and injunctive relief and actual and punitive damages);

Farrar v. Hobby, 506 U.S. 103, 112 (1992) (“Carey obligates a court to award

nominal damages when a plaintiff establishes [a constitutional violation] but

cannot prove actual injury.”). Besides, for the most part, a district court may grant

relief to which a plaintiff is entitled even when that relief is not requested in the

complaint. See Fed. R. Civ. P. 54(c) (other than default judgments, “[e]very other

final judgment should grant the relief to which each party is entitled, even if the

party has not demanded that relief in its pleadings.”); see also Hughes, 350 F.3d at

1162-63 (stressing that a district court should consider whether the pro se

prisoner’s complaint could be construed liberally as requesting nominal damages).


                                           18
              Case: 19-14134     Date Filed: 09/11/2020    Page: 19 of 21



Furman’s claims for compensatory and punitive monetary damages were sufficient

to put Dr. Cherry on notice that nominal damages might be awarded.



                                          IV.



      On appeal, Furman seeks compensation from Defendants for costs Furman

incurred in the district court proceedings.

      Generally speaking, a “prevailing party” can recover certain statutorily

enumerated costs. See Fed. R. Civ. P. 54(d)(1); 28 U.S.C. § 1920. To recover

allowable costs, however, a prevailing party must file a bill of costs in the district

court. 28 U.S.C. § 1920. The local rules for the Northern District of Florida

provide that a bill of costs must be filed within 14 days after the entry of judgment.

N.D. Fla. Civ. R. 54.2.

      Defendants contend Furman’s request for court costs should be denied

(1) because Furman was no “prevailing party” in the district court and (2) because

Furman failed to file timely a bill of costs. We need not decide the prevailing-

party issue because -- even if Furman was the prevailing party below -- he never

filed a bill of costs in the district court. For now at least, Furman is thus unable to

recover costs for the district court proceedings.




                                           19
             Case: 19-14134    Date Filed: 09/11/2020   Page: 20 of 21



                                              V.



      In sum, we affirm the district court’s grant of summary judgment in favor of

Furman on the issue of Defendants’ deliberate indifference in violation of the

Eighth Amendment. We vacate the district court’s grant of summary judgment in

favor of Defendants on Furman’s claims for compensatory and punitive damages.

      We remand the case to the district court for further proceedings on the issue

of damages. Furman has demonstrated a physical injury sufficient for purposes of

section 1997e(e). Accordingly, Furman may be entitled to compensatory damages

based on actual injuries caused by Defendants’ unconstitutional delay in treating

Furman’s HCV. Furman says he lived with, feared, and worried about the

consequences of hepatitis C during a time he ought to have gotten more care.

Furman also contends that -- although his HCV is now cured -- he sustained some

permanent damage that could have been avoided with timely (per the Eighth

Amendment) treatment. Given these allegations and evidence in the record,

Furman’s damages might include (but are not limited to) compensatory damages

(1) for physical, mental, and emotional suffering during the period of

unconstitutional delay in treating Furman’s HCV; and (2) for injuries associated

with permanent liver damage that is due to the unconstitutional delay in treatment.

Because the district court determined that compensatory and punitive damages


                                         20
               Case: 19-14134       Date Filed: 09/11/2020       Page: 21 of 21



were unavailable, the district court made no factual findings or conclusions about

the extent of Furman’s actual injuries or the value of damages to which Furman

might be entitled. Accordingly, we remand for the district court to address those

matters.

       About nominal damages, we affirm the district court’s decision that nominal

damages could be awarded per Furman’s amended complaint. We note, however,

that nominal damages are awarded typically when a plaintiff demonstrates a

constitutional violation but is unable to prove actual injury sufficient to recover

compensatory damages. Cf. Farrar, 506 U.S. at 115 (“In a civil rights suit for

damages . . . the awarding of nominal damages . . . highlights the plaintiff’s failure

to prove actual, compensable injury.”). Accordingly, we vacate the nominal

damages award of $100 because the entire matter of damages must be re-examined

on remand.13

       AFFIRMED IN PART, VACATED IN PART, AND REMANDED.




13
   We do not today rule out that only nominal damages will prove to be due ultimately, after
further proceedings on remand.
                                               21